SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) (Amendment No. 2) Cardica, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 14141R101 (CUSIP Number) Samir Tall Chief Financial Officer Applied Medical Corporation 22872 Avenida Empresa Rancho Santa Margarita, California 92688 (949) 713-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copies to: Gregg A. Noel, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 300 South Grand Avenue Los Angeles, California 90071 (213) 687-5000 November 6, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [_]. CUSIP No. 14141R101 1. NAMES OF REPORTING PERSONS:Applied Medical Corporation 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[X] 3. SEC USE ONLY 4. SOURCE OF FUNDS [WC] 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 5.5%2 TYPE OF REPORTING PERSON CO 1 Sole voting power and sole dispositive power are held indirectly through control of Applied Medical Resources Corporation, a California corporation, a wholly owned subsidiary of the reporting person. 2 Based on 51,095,792 shares of Common Stock outstanding as of September 18, 2013, as disclosed in the Issuer’s Definitive Proxy Statement, filed with the Securities and Exchange Commission on October 8, 2013. This Amendment No. 2 (this "Amendment No. 2") amends and supplements the Schedule 13D originally filed February 21, 2012 (the “Original Filing”), as amended by Amendment No. 1 filed on August 13, 2013 (“Amendment No. 1” and together with the Original Filing, the “Schedule 13D”) by Applied Medical Corporation, a Delaware corporation (the “Company”), relating to the common stock, par value $0.001 per share (the “Common Stock”), of Cardica, Inc., a Delaware corporation (the “Issuer”).Capitalized terms used but not defined herein shall have the respective meanings set forth in the Schedule 13D. The Schedule 13D is amended to make the following changes: Item 4.Purpose of Transaction. The last paragraph of Item 4 of the Schedule 13D is hereby amended by replacing such paragraph in its entirety with the following: On August 12, 2013, following a review of its investment in the Issuer, the Company determined to sell up to 500,000 shares of the Issuer’s Common Stock.Following a further review of such investment, the Company has determined to sell up to an additional 500,000 shares of Common Stock owned by it.The Company intends to use a financial advisor to assist the Company with the disposition of such shares which may be effected through open market transactions, private agreements or other transactions. Item 5.Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby amended by replacing it in its entirety with the following: The following information with respect to the ownership of Common Stock by the Company is provided as of November 7, 2013: AMRC beneficially owns 2,808,221 shares of Common Stock, or approximately 5.5% of the number of shares of the Issuer’s Common Stock outstanding as of September 18, 2013. The Company, as the sole stockholder of AMRC, may be deemed to beneficially own the shares of Common Stock beneficially owned by AMRC.To the knowledge of the Company, none of the Schedule A Persons beneficially owns any shares of Common Stock. The Company, through its control of AMRC, has sole power to vote or direct the vote of, and sole power to dispose or direct the disposition of, the shares of Common Stock held by AMRC. The information contained in Items 3 and 4 of this Statement is hereby incorporated by reference into this Item 5. Other than as set forth on Schedule B hereto, neither the Company nor, to the best knowledge of the Company, any of the Schedule A Persons has effected any transactions in the Common Stock during the past 60 days. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:November 8, 2013 APPLIED MEDICAL CORPORATION By: /s/ Samir Tall Name: Samir Tall Title: Chief Financial Officer Schedule B The following table sets forth all transactions with respect to shares of Common Stock of the Issuer effected by the Company during the past sixty (60) days.All such transactions were effected in the open market through a broker-dealer.The prices indicated are exclusive of commissions, and for dates where multiple sales were executed, the price indicated represents the weighted average price per share of sales that were executed on such date within the range of prices indicated.The Company undertakes to provide, upon request by the Securities and Exchange Commission staff, full information regarding the number of shares sold at each separate price. Selling Entity Transaction Date Quantity Sold Weighted Average price per share Price Range for Shares Sold Applied Medical Resources Corporation 9/9/2013 $1.21 – $1.25 Applied Medical Resources Corporation 9/10/2013 $1.18 – $1.24 Applied Medical Resources Corporation 9/11/2013 $1.19 – $1.22 Applied Medical Resources Corporation 9/12/2013 $1.17 – $1.19 Applied Medical Resources Corporation 9/13/2013 $1.18 – $1.21 Applied Medical Resources Corporation 9/16/2013 $1.17 – $1.21 Applied Medical Resources Corporation 9/17/2013 $1.17 – $1.18 Applied Medical Resources Corporation 9/18/2013 $1.17 – $1.18 Applied Medical Resources Corporation 9/19/2013 $1.19 – $1.19 Applied Medical Resources Corporation 9/20/2013 $1.18 – $1.20 Applied Medical Resources Corporation 9/23/2013 $1.23 – $1.26 Applied Medical Resources Corporation 9/24/2013 $1.20 – $1.28 Applied Medical Resources Corporation 9/25/2013 $1.20 – $1.22 Applied Medical Resources Corporation 9/26/2013 $1.19 – $1.29 Applied Medical Resources Corporation 9/27/2013 $1.25 – $1.32 Applied Medical Resources Corporation 9/30/2013 $1.27 – $1.32 Applied Medical Resources Corporation 10/1/2013 $1.21 – $1.28 Applied Medical Resources Corporation 10/2/2013 $1.21 – $1.22 Applied Medical Resources Corporation 10/3/2013 $1.19 – $1.22 Applied Medical Resources Corporation 10/4/2013 $1.20 – $1.26 Applied Medical Resources Corporation 10/7/2013 $ 1.19 – $1.20 Applied Medical Resources Corporation 10/8/2013 $1.18 – $1.21 Applied Medical Resources Corporation 10/9/2013 $1.16 – $1.19 Applied Medical Resources Corporation 10/10/2013 $1.16 – $1.24 Applied Medical Resources Corporation 10/11/2013 $1.21 – $1.35 Applied Medical Resources Corporation 10/14/2013 $1.25 – $1.33 Applied Medical Resources Corporation 10/15/2013 $1.25 – $1.31 Applied Medical Resources Corporation 10/16/2013 $1.16 – $1.27 Applied Medical Resources Corporation 10/17/2013 $1.22 – $1.26 Applied Medical Resources Corporation 10/18/2013 $1.25 – $1.27 Applied Medical Resources Corporation 10/21/2013 $1.25 – $1.26 Applied Medical Resources Corporation 10/22/2013 $1.20 – $1.24 Applied Medical Resources Corporation 10/23/2013 $1.21 – $1.23 Applied Medical Resources Corporation 10/24/2013 $1.22 – $1.24 Applied Medical Resources Corporation 10/25/2013 $1.20 – $1.23 Applied Medical Resources Corporation 10/28/2013 $1.19 – $1.21 Applied Medical Resources Corporation 10/29/2013 $1.21 – $1.21 Applied Medical Resources Corporation 10/30/2013 $1.20 – $1.22 Applied Medical Resources Corporation 10/31/2013 $1.21 – $1.23 Applied Medical Resources Corporation 11/1/2013 $1.20 – $1.21 Applied Medical Resources Corporation 11/4/2013 $1.19 – $1.20 Applied Medical Resources Corporation 11/5/2013 $1.16 – $1.19 Applied Medical Resources Corporation 11/6/2013 $1.16 – $1.18 Applied Medical Resources Corporation 11/7/2013 $1.16 – $1.17
